Citation Nr: 0014890	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from July 1961 to 
December 1964.

The instant appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which, in part, denied a 
claim for a total rating based upon individual 
unemployability.  In May 1998 the Board of Veterans' Appeals 
(Board) denied the claim.  The veteran filed a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court").  In August 
1999, the VA General Counsel and the veteran's attorney filed 
a Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion).  The parties requested that the Court vacate 
the Board's May 1998 decision and remand the matter so that 
the Board could address further an April 1995 report authored 
by T. Fisher, Ph.D.  Additionally, the parties agreed to 
dismiss the veteran's claim with respect to the issue of 
entitlement to an increased rating for left ulnar nerve 
damage.  The Court granted the Joint Motion later that month, 
dismissed the increased rating issue, and remanded the case 
to the Board.  


FINDINGS OF FACT

1.  There is no objective evidence on neurologic evaluation 
of any upper motor neuron disease as evidenced by the absence 
of atrophy, normal tendon jerks, non-physiological sensory 
loss, and normal nerve conduction velocity testing and 
electromyography of the left upper extremity.

2.  The veteran was last employed full-time in 1978 as a car 
salesman and was terminated because driving with one arm was 
an insurance liability.  Since that time, he was unable to 
keep jobs as a hotel desk clerk and maintenance supervisor 
because of his nonservice-connected seizure disorder.

3.  The appellant is currently service-connected for left 
ulnar nerve damage, evaluated as 70 percent disabling, and 
peptic ulcer disease, evaluated as 0 percent disabling, with 
a combined disability rating of 70 percent.

4.  The veteran's representations concerning his left arm are 
not credible.

5.  The appellant's service-connected left ulnar nerve damage 
and peptic ulcer disease do not preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total schedular rating based on the 
inability to secure or follow a substantially gainful 
occupation have not been met.  38 U.S.C.A. §§ 5107, 7104 
(West 1991); 38 C.F.R. § 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends, in substance, that he is unable to work 
due to his service-connected left ulnar nerve disability.  
The Board has reviewed all the evidence of record, including 
voluminous records supplied by the Social Security 
Administration (SSA).

The veteran's left ulnar nerve problems began after he 
underwent a laminectomy of L4-5 and a diskectomy at the 
Gainesville, Florida, VA Medical Center (MC) record in late 
1978.  Postoperatively, he developed axillary nerve 
compression syndrome of the left upper extremity manifested 
by the inability to use his hand and a wrist drop.  A therapy 
record noted that the veteran was able to move the left arm; 
however, testing was difficult due to his lack of voluntary 
effort.  Electromyography (EMG) studies showed marked radial 
and ulnar nerve denervation with partial involvement of the 
median nerve.  Nerve conduction velocities (NCV) were such 
that a full return was expected.  The neurological findings 
were noted to be inconsistent.

A January 1979 VA hospitalization summary record noted that 
the veteran had patchy sensory deficit and marked limitation 
of extension and flexion in the left upper extremity.  The 
assessment was neuropraxial injury of the left brachial 
plexus.  SSA records which he signed in January 1979 reveal 
that he was able to write several sentences, in cursive, in 
addition to signing his name.  A February 1979 EMG report 
found essentially normal results for some of the left upper 
extremity muscles and found abnormalities indicative of a 
denervation process in other muscles.  However, as regards 
the muscles with abnormal results, the report noted definite 
evidence of residual innervation.  Some findings were non-
specific as they were dependent upon the veteran's voluntary 
effort.  A March 1979 VA examination also diagnosed left 
brachial plexus neuropathy.  

A January 1980 evaluation by a rehabilitative medical 
physician noted that the veteran still had disuse for all 
intents and purposes of the left upper extremity.  It was 
felt that he had more functional musculature than he was 
using.  EMG was attempted but was difficult to interpret.  A 
February 1980 neurology report noted atypical sensory 
findings, no atrophy, and normal EMG's of the left arm.  He 
was hospitalized from February to March 1980 for 
rehabilitative services.  When he was admitted, he had 
spastic contracture of the left hand and fingers, loss of 
extension, slight flexion, and good range of motion of the 
shoulder and elbow.  The condition of his left upper 
extremity was unchanged at discharge.

In a November 1980 VA examination the veteran reported that 
he wore a cock-up splint from time to time on his left arm.  
He also reported that he could not flex the left elbow beyond 
90 degrees or perform forward extension of the shoulder.  
However, the examiner noted that while he was moving the arm 
about into other positions "the same muscles which would 
otherwise carry out these actions [flexing the elbow and 
extending the shoulder]. . . are shown to function with 
considerable strength."  Other muscles also demonstrated 
"[t]he same quality of non-function followed by function 
when manipulated and after suggestion by the examiner."  The 
examiner reported that he was not familiar with any organic 
disease which would account for this bizarre functioning.  
The veteran carried his left arm at his side with the third, 
fourth, and fifth digits clenched into the fist.  The 
examiner also noted that the flexor tonus of the hand and 
fingers had "an off/on quality."  Again, the examiner 
stated that he was not aware of any organic disease which 
would account for these manifestations.  The examiner found 
the results of a prior nerve conduction study indicative of 
partial disruption of ulnar nerve conduction.

In a January 1981 rating decision the veteran was service-
connected for left ulnar nerve damage manifested by slowed 
nerve conduction velocity (major arm) under 38 U.S.C.A. § 351 
(currently 38 U.S.C.A. § 1151) due to his VA hospitalization 
in November and December 1978.  He was assigned a 70 percent 
disability evaluation which has been confirmed and continued 
to the present time.  Under governing regulation, a 
disability which has been continuously rated at any 
evaluation of disability for 20 or more years for VA 
compensation purposes may not be reduced except upon a 
showing that such rating was based on fraud.  38 C.F.R. 
§ 3.951 (1999).  The 70 percent rating is thus protected.

Electrodiagnostic testing of the left arm in May 1981 
revealed normal results.  An October 1981 VA examination 
report assessed residuals of a significant brachio-plexus 
lesion with motor reflexion and sensory change.  Motor 
examination had revealed flaccid weakness of the left upper 
extremity, and sensory examination revealed decreased 
sensation to pinprick of the C8 root.  In October and 
November 1984, the veteran was a VA inpatient for treatment 
of compulsive gambling.  He was noted to be working and was 
self-employed.

A review of the evidence shows that the veteran has a number 
of disabling medical problems which are non-service 
connected.  His SSA records report medical evidence of a 
severe seizure disorder, status post laminectomy diskectomy, 
sciatica, arthritis, and back pain.  In addition, VA and 
private medical records show treatment for a fracture of the 
cervical spine, a right upper extremity fracture, fractures 
of the left hand, and a history of a gunshot wound to the 
left shoulder and substance abuse.  

An October 1991 VA mental health clinic record noted that the 
veteran could not hold a job because employers were afraid to 
hire him due to seizures and physical limitations.  In 
January 1992, the veteran reported that he had worked in 
motels and that he last worked full-time in 1986.  A January 
1992 VA mental health clinic record noted that the veteran 
reported that he had been fired from several jobs in the 
1970's and 1980's as a result of his seizure disorder.  He 
stated that he did not inform his employers of his seizure 
disorder, and then he was fired after his first seizure on 
the job.  Weakness and limitation of motion of the left upper 
extremity were noted.  The record concluded that he would not 
be able to sustain any gainful employment.

A May 1992 VA radiology report noted metallic fragments in 
the left shoulder secondary to an old gunshot wound injury.  
A May 1992 treatment record noted that the veteran complained 
of pain in the left shoulder with certain motions which was 
attributed to the gunshot wound.  Private medical records 
from hospitalization in December 1992 following a motor 
vehicle accident in which the veteran was rear-ended do not 
reveal any complaint, treatment, or diagnosis referable to 
the left upper extremity.  Further, the private records 
showed that the veteran was observed using a walker.  In 
addition, a neurological examination during that time noted 
5/5 strength in the upper extremities.  A March 1993 private 
medical record for treatment unrelated to his left upper 
extremity noted that the veteran "comes in today on 
crutches."

The current appeal was initiated in October 1994 when the 
veteran filed a claim for entitlement to individual 
unemployability.  That month he was involved in a motor 
vehicle accident which resulted in the fracture of the 
cervical spine at C2.  He reported that he was driving and 
had a seizure.  A December 1994 VA neurosurgery evaluation 
noted that the veteran had no complaints, and his 
neurological examination was normal. 

During April 1995 the veteran was evaluated by a VA contract 
counselor, T. J. Fisher, Ph.D., for vocational rehabilitation 
purposes.  Dr. Fisher's report indicated that the veteran had 
an unstable education and employment history.  The veteran 
had attended three separate colleges in addition to 
chiropractic school without completing any program of study.  
In the mid-1970's he was involved in several businesses with 
his father, namely a car dealership and a small motel, but in 
1978 he sustained multiple injuries in a motor vehicle 
accident.  During the 1980's he mostly worked as a 
maintenance person for a small hotel he and his wife owned.  
At the time of the evaluation, he was a housesitter for a 
wealthy couple in Florida.

Dr. Fisher noted that the veteran had recently fractured his 
spine in a motor vehicle accident and that he was not 
service-connected for a seizure disorder, lumbar laminectomy 
with right foot drop, and neuropathy of the left brachial 
plexus.  At the time of the assessment, the veteran's left 
arm was "elevated and immobilized in a prosthetic device 
that renders the limb useless."  Right foot drop, slurred 
speech, and a neck brace which immobilized his head were also 
noted.  Dr. Fisher indicated that the veteran's claim for 
TDIU had not been approved but that he had "helped [the 
veteran] formulate a game plan to reapply and I am optimistic 
that he will be approved."

Dr. Fisher noted that the veteran had not held "any sort of 
significant job since 1978."  He also noted that the veteran 
was recently fired from jobs as a hotel desk clerk and as a 
maintenance supervisor for an apartment complex after he had 
seizures while working.  Dr. Fisher explained that he did not 
perform diagnostic testing as the veteran was tired after a 
long car ride and would have difficulty writing with his 
dominant hand immobilized.  

Dr. Fisher indicated that he reviewed some medical records 
provided by the veteran; however, the only record 
specifically mentioned in the report was an April 6, 1995, 
treatment record prepared by a VA physician, M. Boivin, M.D.  
According to Dr. Fisher's report, Dr. Boivin noted that the 
veteran had been seen in the VA mental health clinic for 
about five years and stated that the veteran "would not be 
able to sustain regular employment or the rigors of an 
education program."  However, the April 6, 1995, record 
prepared by Dr. Boivin which is in the claims folder does not 
reveal any language as to employability.  Regardless, Dr. 
Fisher does not assert that Dr. Boivin believed that the 
veteran's left arm disability alone would make him 
unemployable.  Significantly, the April 6 record mentions a 
number of the veteran's nonservice-connected disabilities:  
anxiety, depression, and physical limitations secondary to a 
head injury, and a recent car accident affecting the neck.  

Dr. Fisher concluded that the veteran was "totally unable to 
sustain gainful employment."  Dr. Fisher attributed the 
veteran's inability to work to "a combination of both his 
service connected and his non-service connected 
disabilities."  He stated that the nonservice-connected 
seizure disorder "prevents him from driving and . . . has 
cost him the only three attempts . . . regarding the world of 
work in the last few years."  In addition, "the seizure 
disorder rules out any job that would place him in danger due 
to machinery or conditions, and also rules out any job where 
he would be responsible for the welfare of other people."  
He stated that the nonservice-connected residuals of a lumbar 
laminectomy, including right foot drop and brachial plexus 
problems meant "he cannot stand, walk, or complete any task 
that would require use of the right leg and foot."  In his 
final paragraph, Dr. Fisher stated that "his service 
connected disability is the primary cause of his 
unemployment."

The Board has reviewed VA treatment records dated in April 
1995, the month the veteran was evaluated by Dr. Fisher.  Dr. 
Fisher's report did not reference another April 6, 1995, 
record prepared by a different VA physician, A. Emilsdotter, 
M.D., which stated that she had known the veteran for 10 
years and believed that the veteran was "100% disabled--as 
well as unable to have a gainful employment due to head 
injuries and a seizure disorder."  In addition, an April 15 
record shows that physical examination of the left upper 
extremity revealed motor strength of 5/5 with one 4/5.  These 
results were better than the results for the right upper 
extremity.  Deep tendon reflexes were present and equal for 
the left and right upper extremities, and patchy pinprick 
sensation was noted on the left arm.

Dr. Fisher's report was reviewed by D. Latham, a VA 
counseling psychologist, who then prepared a June 1995 
report.  Mr. Latham concluded that the veteran was not a 
feasible candidate for vocational rehabilitation or for a 
return to employment "given all of the limitations imposed 
upon the veteran from the service connected and nonservice-
connected disabilities."  Mr. Latham specifically noted 
limitations in employment caused by the veteran's nonservice-
connected seizure disorder, lumbar disorder, cervical spine 
disorder, anxiety, depression, and alcoholism.  

VA records from September 1995 reveal that the veteran 
fractured his left hand in several places, at the neck of the 
fifth metacarpal and at the bases of the proximal phalanges 
of the fourth and fifth fingers.  The veteran reported that 
he incurred these injuries in a fall; however, medical 
personnel referred to these fractures as a "boxer's 
fracture", so called because they are attributed to striking 
a hard object with a closed fist.  He also reported that, 
while he normally does not have much feeling in his hand, he 
had pain secondary to the injury.  VA records also show that 
the veteran was involved in another motor vehicle accident in 
October 1995 which resulted in a fracture of the right 
humerus. 

An October 1995 statement from a car dealership where the 
veteran was once employed indicated that the veteran had 
worked in sales from 1970 to 1978 but had lost his job 
because driving with one arm was an insurance risk.  In 
January 1996 the veteran underwent a VA examination.  The 
examination report noted that the veteran had sustained a 
gunshot wound to the left shoulder in 1980.  Examination 
revealed spastic contracture of the left arm and hand, 
weakness in the left shoulder, and decreased reflexes and 
sensation to pinprick in the left arm.  The examiner 
diagnosed residuals of a brachial plexus injury and concluded 
that the veteran was totally unemployable based on those 
residuals in combination with his history of seizures and 
severe low back pain.

A March 1996 VA examination noted decreased use of the left 
arm and hand with spastic contraction of the hand.  Weakness 
was noted in the range of motion of the left shoulder and 
elbow, and the examiner concluded that the veteran only had 
50 percent of normal muscle strength.  Sensory testing 
revealed decreased sensation to pinprick and reflexes were 0 
in the left upper extremity.  The impression was 
brachioplexus injury with left-sided weakness in the left 
hand and arm with only about 50 percent of normal strength.

The Board notes that the May 1996 decision awarding SSA 
disability benefits to the veteran did not mention his left 
arm disorder but instead found that he was unemployable based 
on nonservice-connected disorders: "severe seizure disorder, 
status post laminectomy diskectomy, sciatica, arthritis, 
[and] back pain."  In November 1996 the veteran appeared at 
a personal hearing and the summary of the hearing indicated 
that the veteran stated that he had no movement of his left 
arm, that he could not lift the arm, and that he had 
absolutely no feeling in the arm.  He also stated that his 
left arm disorder affected his ability to work because he had 
difficulty writing with his right hand, and he had been fired 
from a job when his boss saw that he was unable to perform 
the job.

In December 1996 the veteran underwent a VA examination.  The 
examiner noted that the veteran had been variously diagnosed 
with a left brachial plexus injury and left ulnar neuropathy.  
The examiner noted that the evaluation was complicated by a 
1982 gunshot wound to the left shoulder and a cervical spine 
fracture.  Examination revealed no atrophy or vesiculation of 
the upper extremities.  In addition, both hands were well-
callused.  The examiner noted that the left upper extremity 
was flaccid with no movement; however, no atrophy was 
present.  Touch and pinprick sensation were decreased from 
the left upper extremity in a glove distribution to the 
shoulder which was not in a physiological distribution of any 
nerves or dermatone.  Reflex responses were symmetrical.  The 
examiner's impression was that:

[T]he veteran has weakness of the left 
upper extremity with numbness of the left 
upper extremity.  There is no objective 
evidence on neurological examination of 
any upper motor neuron disease resulting 
in this.  In addition, it is difficult to 
accept that this is due to a peripheral 
nervous system problems in the absence of 
atrophy and with normal deep-tendon 
jerks.  The patient was therefore 
scheduled for electrodiagnostic testing 
of the left upper extremity which should 
provide a definitive answer regarding 
whether or not he has a plexopathy, 
radiculopathy, ulnar neuropathy or a 
median neuropathy.

The veteran failed to report for the electrodiagnostic 
testing scheduled pursuant to the December 1996 examination.  
In April 1997 the veteran underwent another VA examination.  
He reported total lack of use and total numbness of the 
entire left upper extremity.  The findings were essentially 
the same as those of the December 1996 examination except 
touch and pinprick were absent.  The examiner's impression 
was:

Weakness of the left upper extremity with 
numbness of the left upper extremity with 
no objective evidence on neurologic 
evaluation of any upper motor neuron 
disease causing this.  In addition, there 
is absolutely no way an ulnar neuropathy 
could result in paralysis of the many 
muscle groups that appear to be weak, 
because they are not all innervated by 
the ulnar nerve.  The absence of atrophy 
and normal tendon jerks, as well as non-
physiological sensory loss is very 
suggestive that there is no neurologic 
basis for this paralysis.  The patient is 
scheduled for nerve conduction velocity 
testing and electromyography of the left 
upper extremity to provide confirmation 
of this.

Following the testing, the examiner added the statement "no 
significant abnormalities on EMG or NCVs" to the examination 
report.

Subsequent to the August 1999 Court Order, the veteran's 
attorney submitted additional evidence with a waiver of 
initial consideration of the additional evidence by the RO 
pursuant to 38 C.F.R. § 20.1304 (1999).  The additional 
evidence consisted of a March 2000 vocational assessment 
performed by J. T. Courtright, M.S.  The assessment noted 
that the available records for review consisted of Dr. 
Fisher's April 1995 report, Mr. Latham's June 1995 report, 
the March 1996 VA examination report, and a June 1996 rating 
decision on appeal.  In addition, the veteran was 
interviewed.

The report's recitation of the veteran's employment history 
was essentially similar to that of Dr. Fisher's report, noted 
in detail above.  Ms. Courtright's report noted that the 
veteran does not drive; however, he currently performs 
volunteer work assisting with Meals on Wheels deliveries and 
serving as an escort to individuals at a hospital.  Ms. 
Courtright relied on the March 1996 VA examination report 
description of the veteran's left arm disability.

The veteran reported that he was unable to simultaneously use 
a knife and fork and that he was unable to write enough to 
fill out a check due to his left arm disability.  He also 
reported that he could negotiate buttons on his shirt front 
fairly well, but not on his sleeves.  He also reported that 
he could not put on a belt due to limited use and motion of 
his left arm.

The March 2000 report stated that "[a]lthough the veteran 
has sustained several other injuries, which are non-service 
in nature, the effect of decreased use of his dominant hand 
and arm have greatly affected the veteran's ability to 
perform work, on a competitive basis, in the U. S. economy."  
It noted the findings of Mr. Latham and Dr. Fisher.  It also 
noted that the veteran had not performed substantial work 
since 1978.  The report concluded:

It is the opinion of this evaluator that 
[the veteran] would be unable to work in 
the competitive labor market secondary to 
the lack of ability to utilize his 
dominant hand and arm.  Skills which 
would be transferable from occupations 
performed prior to 1978, would be negated 
by his writing limitations.  In addition, 
inability to adequately dress and prepare 
for work, without assistance, would 
affect his ability to attend regularly 
and maintain punctuality.

Analysis

The appellant is seeking a total disability rating based on 
individual unemployability due to his service-connected 
disabilities.  The Board finds that the appellant has 
submitted evidence which is sufficient to justify a belief 
that his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v Derwinski, 1 Vet. App. 78 (1990).  
Numerous VA examinations were performed pursuant to the 
appellant's claim for benefits.  In addition, all available 
service medical records have been obtained.  Further, the 
record contains voluminous private and VA treatment records, 
SSA records, and other VA records.  For these reasons, the 
Board finds that VA's duty to assist the appellant, 
38 U.S.C.A. § 5107(a) (West 1991), has been discharged.  
Furthermore, the undersigned finds that this case has been 
adequately developed for appellate purposes.  

A disposition on the merits is now in order.  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).

The veteran's service-connected disabilities are left ulnar 
nerve damage, manifested by slowed nerve conduction velocity 
(major arm), evaluated as 70 percent disabling, and peptic 
ulcer disease, evaluated as 0 percent disabling, with a 
combined disability evaluation of 70 percent.  The Board, in 
reaching its decision in accordance with the provisions of 
38 U.S.C.A. § 7104, has reviewed and considered all relevant 
evidence and material of record incorporated in the 
appellant's claims folders.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a) 
(1998).  The Board notes that the regulations for total 
rating claims were amended in November 1996.  38 C.F.R. 
§ 4.16(a) remained unchanged and states that "[t]otal 
disability ratings for compensation may be assigned, where 
the scheduler rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service connected disabilities:  Provided That . . 
. if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more."  38 C.F.R. § 4.16(a) (1997).  In 
this case, the Board notes that the schedular criteria 
pursuant to 38 C.F.R. § 4.16(a), have been met.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Court 
noted that "[i]n determining whether appellant is entitled 
to a total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered."  Id. 
at 363.  The Court further stated that "[t]he sole fact that 
a claimant is unemployed is not enough.  Id.

According to the evidence of record, the veteran is 56 years 
old, unemployed, and last worked part-time as a hotel desk 
clerk and a maintenance supervisor in the 1980's.  His last 
full-time employment was in 1978 when he worked as a used car 
salesman.  The veteran completed high school and several 
semesters of college and chiropractic school.  

Essentially, the veteran contends that he is unemployable due 
to his service-connected left arm disorder.  The veteran has 
not contended that his peptic ulcer disease warrants a 
compensable rating, and the evidence does not show more than 
a noncompensable disability evaluation is warranted for that 
disorder.  As noted above, he has a protected 70 percent 
disability rating for left ulnar nerve damage.

However, the recent medical evidence plainly shows that left 
ulnar nerve damage manifested by slowed nerve conduction 
velocity does not currently exist.  The two most recent VA 
examinations, dated in December 1996 and April 1997, found 
"no objective evidence on neurologic evaluation of any upper 
motor neuron disease."  Specifically, there was no muscle 
atrophy, tendon jerks were normal, and the only sensory loss 
was non-physiological.  Finally, the December 1996 VA 
examiner stated that the "definitive" measure as to whether 
the veteran had left ulnar nerve damage would be the results 
of electrodiagnostic testing.  This testing resulted in a 
finding of "no significant abnormality" on EMG or NCV.  As 
there is no manifestation of slowed NCV at the present time, 
in addition to the other negative findings noted above, the 
Board concludes that the veteran presently does not have left 
ulnar nerve damage.

The veteran testified that he had total lack of use and total 
numbness of the entire left upper extremity during his 
hearing, and he made similar representations during VA 
examinations performed pursuant to his claim for benefits.  
The Board finds that a preponderance of the evidence is 
against the credibility of the veteran's statements.  The 
Court has defined credible testimony as "that which is 
plausible or capable of being believed."  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) (citations omitted).  The Court has 
also stated that "[t]he credibility of a witness can be 
impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character."  Id.  

In this case, the Board finds that the veteran's statements 
are not credible due to a showing of interest, bad character, 
and inconsistent statements.  First, and most obvious, the 
veteran has a significant financial interest in the outcome 
of these proceedings.  Second, the evidence reveals a history 
of alcoholism and compulsive gambling that reflects bad 
character.  Third, the record reveals inconsistent statements 
regarding the left arm.

While the veteran reports essentially total loss of function 
of the left arm in certain situations, like during VA 
examinations to assess the severity of his service-connected 
disability, other records demonstrate that he has full 
function of the left arm, or, at a minimum, that he has 
adequate functioning of the left arm such that employment is 
not precluded.  The veteran reported during his March 2000 
vocational assessment interview that he could not write even 
as much as was needed to fill out a check.  However, SSA 
records show that since his left arm disability reportedly 
began, he has been able to write several sentences, in 
cursive, in addition to signing his name.  

VA examinations performed pursuant to the his claims for 
benefits involving the left arm routinely record the 
veteran's statements that he is unable to use his arm in any 
meaningful way and that he has absolutely no sensation in the 
left arm.  However, several private medical records, which 
were not made for the purpose of pursuing claims for VA 
benefits, do not show complaints, treatment, or diagnosis of 
his reportedly significant left arm disability.  
Specifically, December 1992 private hospitalization records, 
which included a neurological examination which noted 5/5 
strength in the upper extremities, do not reveal any 
complaint, treatment, or diagnosis referable to the left 
upper extremity.  These records show that the veteran was 
observed using a walker, an activity that requires the use 
both hands.  In addition, a March 1993 private medical record 
for treatment unrelated to his left upper extremity noted 
that the veteran "comes in today on crutches."  The use of 
crutches is another activity that requires a significant 
level of strength and function of both arms.  

Finally, a review of VA treatment and examination records 
reveal marked inconsistencies between the veteran's 
statements and the medical findings.  Although he reported 
significant disability in the left arm, he did not cooperate 
with efforts to assess his disability; medical findings 
indicated that he had more function that he reported; and he 
was inconsistent in his reporting of his left arm disability.  
Beginning shortly after his 1978 surgery, medical records 
show that the veteran made testing of the function of the 
left arm difficult secondary to his lack of voluntary effort.

In addition, medical findings have repeatedly not 
corroborated the veteran's reports of total loss of function 
in the left arm.  During a November 1980 VA examination he 
reported that he could not flex the left elbow beyond 90 
degrees or perform forward extension of the shoulder.  
However, the examiner noted that while he was moving the arm 
about into other positions "the same muscles which would 
otherwise carry out these actions [flexing the elbow and 
extending the shoulder]. . . are shown to function with 
considerable strength."  Other muscles also demonstrated 
"[t]he same quality of non-function followed by function 
when manipulated and after suggestion by the examiner."  The 
examiner reported that he was not familiar with any organic 
disease which would account for this bizarre functioning.  
His VA treatment records are replete with language indicating 
discrepancies between reported loss of function and 
examination results.  Records note "inconsistent 
neurological findings" and describe symptoms as having an 
"off/on quality."

VA records also indicate that the veteran has more use of the 
left arm than he reported.  VA records dated in September 
1995 reveal that he fractured his left hand in a manner 
consistent with a punch.  He reported that he incurred these 
injuries in a fall; however, medical personnel referred to 
these fractures as a "boxer's fracture", so called because 
it is attributed to striking a hard object with a closed 
fist.  Further, during his December 1996 VA examination, his 
left hand was noted to be well-callused, which indicated 
significant use of the left hand and contradicted the 
veteran's assertions that his hand was useless.

The veteran was inconsistent in his reporting of his left arm 
disability.  As noted above, in recent VA examination 
reports, he contended that he had essentially no left arm 
function.  However, he reported no left arm disability during 
a December 1994 VA neurosurgery evaluation.  Significantly, 
the examination was not performed in connection with a claim 
for benefits, and the examination was normal. Also, despite 
his reports that he has total sensory loss over the entire 
left upper extremity, following his September 1995 injury to 
the left hand he complained of pain.  For these reasons, the 
Board rejects the veteran's statements regarding the total or 
almost total lack of use and numbness of the entire left 
upper extremity and deems them not credible.  

For similar reasons, the Board rejects the April 1995 
conclusion of Dr. Fisher that "[the veteran's] service 
connected disability is the primary cause of his 
unemployment[]", and the March 2000 conclusion of Ms. 
Courtright that he "would be unable to work in the 
competitive labor market secondary to the lack of ability to 
utilize his dominant hand and arm."  The Joint Motion stated 
that a remand was necessary in order to afford the Board 
further opportunity to discuss part of Dr. Fisher's April 
1995 report which stated that "[the veteran's] service 
connected disability is the primary cause of his 
unemployment."  

The Board finds that Dr. Fisher's conclusion is not credible 
due to his showing of bias towards the veteran's claim in his 
report.  Specifically, the Board finds bias for the veteran 
in Dr. Fisher's inclusion in his report of the statement, "I 
helped [the veteran] formulate a game plan to reapply [for 
TDIU benefits] and I am optimistic that he will be 
approved."  Primarily, however, the Board does not find the 
conclusions of Dr. Fisher and Ms. Courtright persuasive 
because they relied heavily on the appellant's recitation of 
his own medical history and because they only had access to 
limited medical records which did not provide a clear picture 
of his disability.

Dr. Fisher is a psychologist, not a medical physician, thus 
he is not competent to assess the veteran's left arm 
disability from a medical standpoint.  Therefore, the 
conclusions in his report, specifically his finding that the 
veteran's left arm disability is the primary cause of his 
unemployment, are largely premised upon representations by 
the veteran.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (where evaluator relied heavily on the appellant's 
recitation of his own medical history the evaluator's 
findings are less persuasive).  The Court does not question 
Dr. Fisher's qualifications as a vocational rehabilitation 
counselor.  However, he, while trained as a psychologist, has 
given no indication that he has special knowledge regarding 
neurology nor is there any evidence to that effect in the 
record.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(the opinion of veteran's wife, a nurse with no evidence of 
special knowledge of cardiology, was not probative medical 
evidence).

The veteran reported to Dr. Fisher with his left arm 
"elevated and immobilized in a prosthetic device that 
renders the limb useless."  As noted above, Dr. Fisher's 
apparent premise, that the left upper extremity was useless, 
is erroneous.  The recent medical evidence shows no current 
left ulnar nerve disability.  Moreover, as detailed above, 
the veteran is not a credible historian.  Significantly, 
although he reported to Dr. Fisher that he had no use of the 
arm, VA treatment records dated only days later showed 
essentially full strength, normal deep tendon reflexes, and 
only minimal sensory complaints in that limb.

The Board also finds that the probative value of Dr. Fisher's 
finding that the veteran's left arm disability is the primary 
cause of his unemployment is lessened due to the fact that he 
did not have all of the evidence of record available to him 
when he made his determination.  He indicated that the 
veteran had provided him with certain medical records; 
however, the only medical record he specifically referred to 
was an April 1995 record from Dr. Boivin which indicated that 
the veteran was unemployable.  However that record did not 
state that the veteran was unemployable due to his left arm 
disability standing alone.  In fact, that record refers 
mostly to the veteran's nonservice-connected disorders: 
anxiety, depression, residuals of a head injury, and neck 
problems.  Therefore, it seems reasonable to conclude that 
Dr. Boivin believed the veteran was unemployable due to his 
nonservice-connected disabilities in addition to his service-
connected left arm problems.

Significantly, there is no indication that Dr. Fisher took 
into account other medical evidence of record in April 1995 
which found that the veteran was unemployable due to his 
nonservice-connected disabilities alone, or, at a minimum, in 
combination with his service-connected left arm problems.  An 
October 1991 VA mental health clinic record noted that the 
veteran could not hold a job because employers were afraid to 
hire him due to his nonservice-connected seizures and 
physical limitations.  A January 1992 VA mental health clinic 
record, which concluded the veteran was unemployable, noted 
that the veteran reported that he had been fired from several 
jobs in the 1970's and 1980's as a result of his nonservice-
connected seizure disorder.  Finally Dr. Emilsdotter, who had 
been treating the veteran twice as long as Dr. Boivin, in 
April 1995 stated that the veteran was "100% disabled--as 
well as unable to have a gainful employment due to head 
injuries and a seizure disorder."  

The Board also is not persuaded by Dr. Fisher's finding that 
the veteran's left arm disability is the primary cause of his 
unemployment because the remainder of Dr. Fisher's report 
reveals that the veteran is unemployable due to a combination 
of service-connected and nonservice-connected disabilities.  
In one place in the report, Dr. Fisher attributed the 
veteran's inability to work to "a combination of both his 
service connected and his non-service connected 
disabilities."  Dr. Fisher also explained the significant 
employment limitations caused by the nonservice-connected 
disorders.  He noted that the nonservice-connected seizures 
precluded driving, cost the veteran recent jobs, ruled out 
jobs with potential danger due to machinery, and precluded 
jobs where the veteran would have responsibility for the 
welfare of others.  Dr. Fisher explained that the nonservice-
connected back disorder precluded standing, walking, and jobs 
that required use of the right leg and foot.  In contrast, he 
did not support his finding that the veteran's left arm 
disability was the primary cause of his unemployment with 
specifics.

For similar reasons, the Board also rejects Ms. Courtright's 
March 2000 conclusion that the veteran "would be unable to 
work in the competitive labor market secondary to the lack of 
ability to utilize his dominant hand and arm."  Like Dr. 
Fisher, Ms. Courtright a vocational rehabilitation evaluator, 
not a medical physician, thus she is not competent to assess 
the veteran's left arm disability from a neurological 
perspective.  See Black, 10 Vet. App. at 284.  Therefore, the 
conclusions in her report, and specifically her finding that 
the veteran's left arm disability causes of his unemployment, 
are largely premised upon representations by the veteran.  
See Reonal, 5 Vet. App. at 460.  As noted above, the premise 
that the veteran has a current left ulnar nerve disability is 
erroneous.  Moreover, as detailed above, the veteran is not a 
credible historian.  

The Board also determines that the probative value of Ms. 
Courtright's finding that the veteran's left arm disability 
causes his unemployment is lessened due to the fact that she 
did not have all of the evidence of record available to her 
when she made her determination.  She specified in her report 
that only records available to her were Dr. Fisher's April 
1995 report, Mr. Latham's June 1995 report, the March 1996 VA 
examination report, and a June 1996 rating decision on 
appeal.  Significantly, she did not have the December 1996 
and April 1997 VA examination reports to review, which 
concluded that the veteran did not have a left ulnar nerve 
disability.  Also, she did not have the numerous records, 
noted above, which attributed the veteran's unemployability 
to his nonservice-connected disorders, including his seizure 
disorder and his low back disorder.  

In light of the minimal persuasiveness and probative value of 
Dr. Fisher's and Ms. Courtright's conclusions that the 
veteran was unable to work due to his service-connected left 
arm disorder and in light of the fact that the veteran's 
representations regarding his left arm disability are not 
credible, the Board finds that a preponderance of the 
evidence is against the veteran's claim.  The weight of the 
evidence supports the finding that no left ulnar nerve 
disability currently exists.  Further, the preponderance of 
the evidence supports the fact that the veteran is 
unemployable primarily due to his nonservice-connected 
disabilities.  The records which attribute the veteran's 
unemployability, at least in large part, to nonservice-
connected disabilities include:  October 1991 and January 
1992 VA mental health records; Dr. Emilsdotter's April 1995 
VA record; the June 1995 VA vocational rehabilitation report 
prepared by Mr. Latham; the January 1996 VA examination 
report; and the May 1996 Social Security Administration (SSA) 
determination of disability benefits.  

As the undersigned concludes that the weight of the evidence 
is against the appellant's claim to a total rating for 
compensation purposes based upon individual unemployability, 
the evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required pursuant to the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991).  Accordingly, a total rating based on individual 
unemployability due to the veteran's service-connected 
disorders is denied.


ORDER

A claim for entitlement to total compensation benefits based 
upon individual unemployability is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



